DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In this Office Action based on Fee Worksheets dated 05/11/2020 and 04/29/2020 and Examiner interview with Attorney of Record  Marlena Burt on 3/22/2022 (see attached), Claim set dated 03/31/2020 is being examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because [a] reference character “9” has been used to designate both “connector” (see instant application at least page 10 line 9) and “bellows” (see instant application at least page 9 line 37); [b] reference character “6” has been used to designate both “the movable flange” (see instant application at least page 11 line 33) and “the upper movable portion” (see instant application at least page 11 line 34).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 2  includes the following reference character “12” not mentioned in the description.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 “a double direction thrust ball bead abutment” and “the thrust bead abutment” if different than “a double direction thrust ball bead abutment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…a reservoir with variable volume variable filled with a fluid…” in page 3 line 23 needs to be corrected.  A suggested correction is -- a reservoir with variable volume [[variable]] variably filled with a fluid--.
“…a configured processing unit for determining said fluid pressure …” in page 4 line 4, “a configured processing unit for” on page 4 line 19, and “a configured calibration unit for” in page 4 line 26  needs to be corrected.  A suggested correction is --a [[configured]] processing unit configured for determining said fluid pressure –, -- a [[configured]] processing unit configured for--, -- a [[configured]] calibration unit configured for--   respectively.
“…The occlusive sleeve may be made in a biocompatible elastomer…” in page 7 line 15 needs to be corrected.  A suggested correction is -- The occlusive sleeve may be made [[in]] of
“…The bellows have a flange 6 coupled with a driving screw 17 via a spotted wheel 10 secured to the flange 6 and having tapping cooperating with the threading of the screw 17…” in page 14 line 1-2 and “Pads 20 extend from the wall of the casing 1 parallel to the axis of rotation of the screw 17 allow guidance of the translation of the block 15” page 14 line 25-27 needs to be corrected.  A suggested correction is -- The bellows have a flange 6 coupled with a driving screw 17 via a spotted wheel 10 secured to the flange 6 and having tapping [[cooperating]] cooperation with the threading of the screw 17—and – Pads 20 extend from the wall of the casing 1 parallel to the axis of rotation of the screw 17 allowing guidance of the translation of the block 15 -- respectively.
“…FIG. 11 illustrates the main experienced forces and measured by the force sensor 22 …” in page 12 line 3 needs to be corrected.  A suggested correction is -- FIG. 11 illustrates the main [[experienced]] forces experienced and measured by the force sensor 22 --.
 Appropriate correction is required. 
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting, Duplicate Claims, Warning
Applicant is advised that should claim 3 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 12  “system according to claim 1, consisting in an artificial urinary sphincter” needs to be corrected.  A suggested correction is – system according to claim 1, [[consisting in]] comprising an artificial urinary sphincter –.
Claims 2 and  15 are objected to because of the following informalities:  "fluid circuit" should read -- fluidic circuit -- in order to maintain consistent terminology with its antecedent at line 2 of Claim 1. 
Claim 3  “the position” needs to be corrected.  A suggested correction is – [[the]] a position – in light of absence of any antecedent basis in claims 1-3. 
Claim 13  “the atmospheric pressure” needs to be corrected.  A suggested correction is – [[the]] an atmospheric pressure  – in light of absence of any antecedent basis in claim 13 and base claims 1-5 and given atmospheric pressure exerted on the body would vary. 
Claim 4  lines 8-9 “determining the volume of the reservoir with which the set pressure value can be attained, a calibration unit configured for: (a) when the body is in a determined situation” needs to be corrected. A suggested correction is -- determining the volume of the reservoir with which the set pressure value [[can be]] is attained, a calibration unit configured for: (a) [[when]] with the body is in a determined situation—to avoid optional claiming.
Claim 9  “a device for reducing stresses in the fluidic circuit when said stresses exceed a determined threshold” needs to be corrected. A suggested correction is -- a device for reducing stresses in the fluidic circuit [[when]] based on said stresses exceeding a determined threshold—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in lines 11 recites “an axis of the screw” which renders the claim unclear. More specifically, it is unclear as “axis” refers to  “longitudinal” or “angular” or  “radial” or transverse axis of the screw.
Claim 1 in line 18 recites “the thrust bead abutment” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 18 “the thrust bead abutment” is the same as or different than “thrust ball bead abutment” recited in claim 1 lines 11. If different, then claim 1 line 18 “the thrust bead abutment” would lack antecedent basis. Further, if different the structural and operational relationship between claim 1 line 18 “the thrust bead abutment” and claim 1 line 11 “thrust ball bead abutment”  is unclear. If the two are referring to the same structure, Examiner suggests claim term consistency. 
Claim 2 in line 5 and claim 7 in line 2 recite the limitation "the gas pressure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 and claim 16 in line 3 recites “the determined volume” which renders the claim unclear as none of claim 1-3 recite the volume determination step. Additionally, the term “the determined volume”  does not have sufficient antecedent basis for in the claim.
Claim 4 in lines 15-16 recites “said device for measuring the fluid pressure in the fluidic circuit”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether recites “said device for measuring the fluid pressure in the fluidic circuit” 
Claim 11 in line 1 recites “the device for measuring the pressure”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether recites “the device for measuring the pressure” is the same as, different than or in addition to that recited in claim 1 line 15 i.e. “sensor being configured to measure”.
Dependent claims 2-16 and when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-16 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examined claims 1-16 are  each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of  US 16/836, 361 to  Lamraoui; Hamid (hereinafter referred to as “Hamid”) in view of  Hassler, William L. JR. et al. (Pub. No.: US 20050267500 A1, hereinafter referred to as “Hassler”) as evidenced by SKF (Pub. : Super-precision double direction angular contact thrust ball bearings. Pages 1-28,  SKF. 2012, hereinafter referred to as “SKF”).  These are provisional nonstatutory double patenting rejection.
As per Examined independent Claim 1, Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application to Hamid in view of Hassler.  Hamid claim 1  recites all the limitations of the examined claim 1 except for the reservoir movable portion screw and abutment features and arrangement which are disclosed by prior art Hassler in an analogous occlusion systems field of endeavor (see Hassler at least fig. 3-4, 9, [0035], [0037-0039], [0049]; screw “44”, abutment “64” ([0037] “lead screw 44, having drive mechanisms frictionally contacting an inner rim 62 of a disk 64 centered about lead screw 44. Disk 64 has an internally threaded boss 66 extending therefrom toward bellows 38. Threaded boss 66 has matching … threads, which accurately mate with threads of lead screw 44 to form a nut which when rotated with disk 64 by motors 60 about lead screw 44, drive lead screw 44 and bellows 38 axially to expand or collapse the bellows 38”)). Although, Hassler does not explicitly require a double direction thrust ball bead arrangement, a double direction thrust ball bead arrangement is well-known in the art as evidenced by SKF (see at least Fig. 1, Page 5, 7, 8, 20, 22-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reservoir movable portion used in the occlusion system of patented claim 1 to include screw and abutment features as taught by Hassler.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  deriving a system that facilitates changing the implanted bellows accumulator/tank volume and thus indirectly the fluid volume of the implanted bellows accumulator/tank for closed loop control of the implanted artificial sphincter (Hassler, [0015]). Further, it would have been obvious to one of ordinary skill in the 

As per Examined dependent Claim 2, claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 3, claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 4, claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 5, claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application to Hamid in view of Hassler as a whole.  
As per Examined dependent Claim 6, claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 7, claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 8, claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 9, claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 10, claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 11, claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application to Hamid in view of Hassler as a whole.  
As per Examined dependent Claim 12, claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 13, claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 14, claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 15, claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application to Hamid in view of Hassler as a whole.  

As per Examined dependent Claim 16, claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application to Hamid in view of Hassler as a whole.  

Examined claims 1-16 are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of US 10350044 B2 to  Lamraoui; Hamid (hereinafter referred to as “Lamraoui”) in view of  Hassler, William L. JR. et al. (Pub. No.: US 20050267500 A1, hereinafter referred to as “Hassler”) as evidenced by SKF (Pub. : Super-precision double direction angular contact thrust ball bearings. Pages 1-28,  SKF. 2012, hereinafter referred to as “SKF”).
As per Examined independent Claim 1, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lamraoui in view of Hassler. Patented claim 1 is generic to the species recited in examined claim 1  and patented claim 1 recites all the limitations of the examined claim 1 except for the reservoir movable portion bellows, flange, screw, nut and abutment features and arrangement which are disclosed by prior art Hassler in an analogous occlusion systems field of endeavor (see Hassler at least fig. 3-4, 9, [0035], [0037-0039], [0049]; bellows “38”, flange “42”, sensor “80”,  screw “44”, abutment “64”, “nut” ([0037] “lead screw 44, having drive mechanisms frictionally contacting an inner rim 62 of a disk 64 centered about lead screw 44. Disk 64 has an internally threaded boss 66 extending therefrom toward bellows 38. Threaded boss 66 has matching … threads, which accurately mate with threads of lead screw 44 to form a nut which when rotated with disk 64 by motors 60 about lead screw 44, drive lead screw 44 and bellows 38 axially to expand or collapse the bellows 38”)). Although, Hassler does not explicitly require a double direction thrust ball bead arrangement, a double direction thrust ball bead arrangement is well-known in the art as evidenced by SKF (see at least Fig. 1, Page 5, 7, 8, 20, 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reservoir movable portion used in the occlusion system of patented claim 1 to include bellows, flange, nut features as taught by Hassler.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  deriving a system that senses via a coupled sensor a position of movable 

As per Examined dependent Claim 2, claim 2 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 1 of Lamraoui in view of Hassler as a whole. Patented claim 1 recites “processing unit configured to determine said fluid pressure from a calculation taking into account at least the force measured by said sensor, an effective pressure surface area of the movable portion of the reservoir, and a force exerted on the movable portion of the reservoir related to the gas pressure in the casing” which reads on or makes obvious Examined claim 2 recitation “a processing unit configured to determine a fluid pressure in the fluid circuit from a calculation taking into account at least the forces measured by the sensor, an effective pressure surface area of the movable portion of the reservoir, and a force exerted on the movable portion of the reservoir with a variable volume related to the gas pressure in the casing” . 

As per Examined dependent Claim 3, claim 3 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 3 of Lamraoui in view of Hassler as a whole. Patented claim 3 recites “the processing unit is further configured for controlling the actuator in order to displace the movable portion of the reservoir in the position defining the determined volume” which reads on or makes obvious Examined claim 3 recitation “the processing unit is further configured for controlling the actuator in order to displace the movable portion of the reservoir in the position defining the determined volume” . 

As per Examined dependent Claim 4, claim 4 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 2 of Lamraoui in view of Hassler as a whole. Patented claim 2 recites “a device for controlling the fluid pressure in the fluidic circuit by the volume of the reservoir, comprising: a memory in which is recorded a relationship between the pressure in the fluidic circuit and the volume of said reservoir, a processing unit configured for: receiving a set fluid pressure value in the fluidic circuit, from the relationship recorded in the memory between the pressure in the reservoir and the volume of the reservoir, determining the volume of the reservoir with which the set pressure value is attainable, a calibration unit configured for: (a) when the human or animal body is in a determined situation, controlling the actuator in order to displace the movable portion of the reservoir in a plurality of determined positions, each position defining a determined volume of the reservoir, (b) for each of set positions: measuring the fluid pressure in the fluidic circuit with said device for measuring the fluid pressure in the fluidic circuit, updating the memory by recording said measured fluid pressure in the fluidic circuit for the respective volume of the reservoir” which reads on or makes obvious Examined claim 4 recitation “a device for 

As per Examined dependent Claim 5, claim 5 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 9 of Lamraoui in view of Hassler as a whole. Patented claim 9 recites “the processing unit is configured for taking into account a stiffness of said bellows for determining the fluid pressure in the fluidic circuit” which reads on or makes obvious Examined claim 5 recitation “the processing unit is configured for taking into account a stiffness of said bellows for determining the fluid pressure in the fluidic circuit” . 

As per Examined dependent Claim 6, claim 6 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 13 

As per Examined dependent Claim 7, claim 7 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 14 of Lamraoui in view of Hassler as a whole. Patented claim 14 recites “further comprising a gas pressure sensor laid out in the casing for measuring the gas pressure in the casing, the processing unit being configured for taking into account said measured gas pressure in the determination of the force” which reads on or makes obvious Examined claim 7 recitation “further comprising a gas pressure sensor laid out in the casing for measuring the gas pressure in the casing, the processing unit being configured for taking into account said measured gas pressure in the determination of the force” . 

As per Examined dependent Claim 8, claim 8 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 15 of Lamraoui in view of Hassler as a whole. Patented claim 15 recites “wherein a wall of the reservoir is formed by a wall of the casing, said wall comprising a perforable puncture port” which reads on or makes obvious Examined claim 8 recitation “wherein a wall of the reservoir with a variable volume is formed by a wall of the casing, said wall comprising a perforable puncture port” . 

As per Examined dependent Claim 9, claim 9 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 16 of Lamraoui in view of Hassler as a whole. Patented claim 16 recites “further comprising a device for reducing stresses in the fluidic circuit when said stresses exceed a determined threshold” which reads on or makes obvious Examined claim 9 recitation “further comprising a device for reducing stresses in the fluidic circuit when said stresses exceed a determined threshold” . 

As per Examined dependent Claim 10, claim 10 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 17 of Lamraoui in view of Hassler as a whole. Patented claim 17 recites “further comprising an accelerometer, the processing unit being configured for, from measurement data of the accelerometer, determining whether the human or animal body is in a determined situation” which reads on or makes obvious Examined claim 10 recitation “further comprising an accelerometer, the processing unit being configured for, from measurement data of the accelerometer, determining whether the body is in a determined situation” . 

As per Examined dependent Claim 11, claim 11 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 18 of Lamraoui in view of Hassler as a whole. Patented claim 18 recites “wherein the device for measuring the pressure is configured for measuring the fluid pressure during adjustment of the volume of the reservoir and for checking a match between said measured value and an expected 

As per Examined dependent Claim 12, claim 12 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 19 of Lamraoui in view of Hassler as a whole. Patented claim 19 recites “comprising an artificial urinary sphincter” which reads on or makes obvious Examined claim 12 recitation “consisting in an artificial urinary sphincter” . 

As per Examined dependent Claim 13, claim 13 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 20 of Lamraoui in view of Hassler as a whole. Patented claim 20  recites “wherein the processing unit is configured for calculating a relative fluid pressure in the fluidic circuit, said relative pressure being equal to a difference between the fluid pressure determined in the fluidic circuit, and the atmospheric pressure exerted on the human or animal body” which reads on or makes obvious Examined claim 13 recitation “wherein the processing unit is configured for calculating a relative fluid pressure in the fluidic circuit, said relative pressure being equal to a difference between the fluid pressure determined in the fluidic circuit, and the atmospheric pressure exerted on the body” . 

As per Examined dependent Claim 14, claim 14 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 21 of Lamraoui in view of Hassler as a whole. Patented claim 21  recites “further comprising a device placed outside the human or animal body and comprising a barometric sensor which measures the atmospheric pressure exerted on the human or animal body, said device communicating said pressure measurement to the processing unit for calculating said relative pressure of the fluid in the fluidic circuit” which reads on or makes obvious Examined claim 14 recitation “further comprising a device configured to be placed outside the body and comprising a barometric sensor configured for measuring the atmospheric pressure exerted on the body, said device being configured for communicating said pressure measurement to the processing unit for calculating said relative pressure of the fluid in the fluidic circuit” . 

As per Examined dependent Claim 15, claim 15 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 22 of Lamraoui in view of Hassler as a whole. Patented claim 22  recites “wherein the processing unit is configured for determining the atmospheric pressure exerted on the human or animal body, from the pressure in the fluid circuit and from a known relative pressure in a given actuation of the sleeve” which reads on or makes obvious Examined claim 15 recitation “wherein the processing unit is configured for determining the atmospheric pressure exerted on the body, from the pressure in the fluid circuit and from a known relative pressure in a given actuation of the sleeve” . 

As per Examined dependent Claim 16, claim 16 is further rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of patented claim 3 of Lamraoui in view of Hassler as a whole. Patented claim 3 recites “the processing unit is further configured for controlling the actuator in order to displace the movable portion of the reservoir in the position defining the determined volume” which reads on or makes obvious Examined claim 16 recitation “the processing unit is further configured for controlling the actuator in order to displace the movable portion of the reservoir in the position defining the determined volume” . 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20120184980 A1 and US 20130274546 A1 for disclosing implantable method for occluding the urethra or bladder neck utilizing an occlusive cuff connected to a control mechanism via a conduit tube similar in terms of use of occlusive cuff that is fluidically and reversibly occluded and released (non-occluded) to that disclosed.
US 20120157759 A1 for disclosing an artificial sphincter employing an easily controlled electro-mechanical pump system. The artificial sphincter includes an inflatable cuff, a control pump fluidly coupled to the inflatable cuff, and an electro-mechanical pump system. The inflatable cuff is adapted to surround a urethra or rectum of the patient to facilitate continence similar in terms of use of an inflatable cuff, a control pump fluidly coupled to the inflatable cuff, and an electro-mechanical pump system to that disclosed.
US 20110087337 A1 for disclosing a reverse servo including a rectangular housing  and an intermediate wall, which is movable in the housing, a relatively large, substantially 
US 20080249806 A1 for disclosing an implantable restriction device to provide a restriction in a patient as a function of the pressure of fluid determined via one or more sensors configured to sense a variety of parameters, an bellows implanted reservoir portion that includes a fixed and movable portions and a bi-directional infuser for varying the fluid level within the adjustable restriction band (see at least fig. 6,  [0115-0118]) similar in terms of using fluid filled bellows reservoir to that claimed and disclosed.
US 4994019 A for disclosing a self-contained, implantable magnetic occluding device comprising a fixed magnetic pressure plate assembly, positioned on one side of a conduit, and a permanent magnet on an opposite side of the conduit for controlling passage of material through internal body conduits to control the material passage through a closure point commonly referred to as a sphincter, such as flow through the urethra from the bladder, movement through the bowel, or flow of medications from an artificial conduit that is implanted. The magnetic occluding device similar in terms of use of implantable occluding system  to control passageway of fluids, solids through body passageway similar to that disclosed.
US 4634443 A for disclosing a gastrointestinal sphincter for surgical implantation to surround and embrace a patient's lumen (e.g. bowel) for articulating the lumen by means of a single, continuous fluid circuit by which variable occlusive pressures can be selectively and controllably generated for achieving coaptive continence similar in term of use of an occluding system to control passageway of fluids, solids through body passageway similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791